Name: Commission Regulation (EEC) No 2885/79 of 17 December 1979 on arrangements for imports into France of brassiÃ ¨res, woven, knitted or crocheted, originating in Macao
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 12. 79 Official Journal of the European Communities No L 325/ 19 COMMISSION REGULATION (EEC) No 2885/79 of 17 December 1979 on arrangements for imports into France of brassieres, woven, knitted or crocheted, originating in Macao THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in third countries ( x ), as amended by Regulation (EEC) No 2143/79 (2), and in particular Articles 11 and 15 thereof, Whereas Article 11 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into France of brassieres, woven, knitted or crocheted (cate ­ gory 31 ), originating in Macao, have exceeded the level referred to in Article 1 1 (3) ; Whereas, in accordance with Article 1 1 (5), Macao was notified on 14 August 1979 of a request for consulta ­ tions ; whereas following these consultations it is desir ­ able to make the products in question subject to quantitative limitation for the period 1979 to 1982 ; Whereas Article 11 ( 13) ensures that the quantitative limit is observed by means of a double-checking system in accordance with Annex V to the aforesaid Regulation ; Whereas the products in question exported from Macao between 1 January 1979 and the date of entry into force of this Regulation must be set off against the quantitative limit for 1 979 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee, HAS ADOPTED THIS REGULATION : Article 1 1 . Importation into France of the category of products originating in Macao and specified in the Annex hereto shall be subject to the quantitative limits given in that Annex and to the provisions of Article 2 ( 1 ). Article 2 1 . The products as referred to in Article 1 , shipped from Macao to France between 1 January 1979 and the date of entry into force of this Regulation, which have not yet been released for free circulation, shall be so released without delay subject to the presentation of a bill of lading or other transport document proving that shipment actually took place during that period. 2. Imports of products shipped from Macao to France after the entry into force of this Regulation shall be subject to the double-checking system described in Annex V to Regulation (EEC) No 3059/79. 3. For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from Macao on or after 1 January 1979 and released for free circulation shall be set off against the quantitative limit established for 1979 . Article 3 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 1979. For the Commission Wilhelm HAFERKAMP Vice-President (&gt;) OJ No L 365, 27. 12. 1978, p . 1 . (2) OJ No L 248 , 2. 10 . 1979, p. 1 . No L 325/20 Official Journal of the European Communities 21 . 12. 79 ANNEX Cate ­ gory CCT heading No NIMEXE code (1979) Description Member States Units Quantitative limits from 1 January to 31 December 1979 1980 1981 1982 31 ex 61.09 61.09-50 Corsets, corset-belts, suspender belts, brassieres, braces, suspen ­ ders, garters and the like (including such articles of knitted or crocheted fabrics, whether or not elastic) : Brassieres, woven, knitted or crocheted F 1 000 pieces 625 (') 650 676 703 (*) Additional quantity for 1979 : 379 832 pieces .